NUMBER 13-19-00208-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO DELGADO,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 105th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellant Javier Francisco Delgado was convicted of murder, a first-degree felony,

and sentenced to ninety-nine years’ imprisonment in the Texas Department of Criminal

Justice. See TEX. PENAL CODE ANN. § 19.02(c). By one issue, Delgado argues the trial

court abused its discretion when it admitted a previous aggravated assault with a deadly

weapon conviction into evidence during trial to rebut Delgado’s claim of self-defense. We
affirm.

                                      I.     BACKGROUND
A.        The Incident

          On June 30, 2016, Delgado and Alex Martinez got into a physical fight at the

Entourage Bar in Nueces County, Texas. According to eyewitness Tino Ramirez, who

was playing pool with Martinez, Delgado approached Martinez and punched Martinez in

the face after a few words. Ramirez recalled that Martinez fought back. When other bar

patrons intervened, Ramirez noticed that Martinez “was bleeding from his head.” Ramirez

said that Martinez was then chased outside. The next time Ramirez saw Martinez,

Martinez was outside, lying face-down in the parking lot between two cars, surrounded

by a crowd.

          Casey Barton, a club patron that evening, testified that she was outside the bar

smoking when she saw Martinez “ducking down, walking” in the parking lot when “he was

hit from behind.” She witnessed Martinez “get[ting] hit numerous times and then falling

down by a car and getting stomped” on and “kicked” by a man who was clean-shaven

with a buzz-cut. She did not see any weapons.

          Paramedic Homero Garza testified that he and his partner found Martinez face

down in a pool of blood between two cars. Garza and his partner rolled Martinez over,

secured him to a backboard, placed him in a stretcher, and onto the ambulance. As the

driver headed to CHRISTUS Spohn Memorial Hospital, paramedics cut off Martinez’s

clothing to identify his injuries. Garza noted that Martinez had “deep lacerations” toward

the center of his chest and also “an evisceration towards his lower left abdomen,” meaning

his intestines were exposed. When Garza placed CPR pads on Martinez’s chest to

                                              2
monitor cardiac activity, Garza recalled it was “flat-lined.” The medical examiner, Dr. Ray

Fernandez, concluded that Martinez’s cause of death was multiple stab wounds.

      Corpus Christi Police Department (CCPD) Officer Lonnie Jackson arrived at the

scene with Officer Tim White. They parked their vehicles in a manner to protect the crime

scene. Officer White noticed about forty to fifty people outside Entourage. Officer Jackson

saw an unresponsive Martinez lying on the ground in blood and recalled that medics

immediately attended him and transported him to the hospital in an ambulance. Both

officers entered the bar to establish the crime scene. Officer Jackson stated that “it was

hard to get everybody to cooperate. A lot of people already left. We were able to get some

of the wait staff and a few of the customers.” Officer Jackson noticed blood by the pool

table. He spoke to Ramirez, Barton, and a member of the band playing there that night

named Max Lucio. Of note, although officers spoke to witnesses who saw Martinez and

Delgado throwing punches, no witness testified to seeing any stabbing. Officers did not

locate a weapon or get the name of a possible suspect, either.

      CCPD Lead Crime Scene Investigator William Alan Kirksey was dispatched to the

scene at 2:20 a.m. When he arrived, he met with Detective Lee Galloway and immediately

noticed two vehicles parked in front of the doorway to the club. He noticed a “big pool of

blood in between those vehicles,” as well as a bloody shoe. He also noticed blood spatter

on one of the vehicle’s front driver’s headlights, blood smears and spatter on the engine

hood, and blood spatter and smears on the driver’s side door. He saw a blood trail on the

sidewalk with bloody shoe impressions. He collected blood samples from all these

locations and submitted them to the Texas Department of Public Safety for testing. He


                                            3
collected blood samples inside the building, as well. He further collected a bloody baseball

cap, a cell phone, and a cigarette box from inside the bar, and took them back to the

CCPD Forensic Services lab to process them for latent fingerprints.

       Detective Galloway was the lead investigator for this crime. He recalled it took him

approximately three weeks to find the potential suspect in this case, Delgado. When

Delgado was identified, Detective Galloway contacted him by phone and asked him to

interview at the police station. Prior to the interview, Detective Galloway sought a warrant

to take a buccal swab from Delgado, which is a swab taken “inside the cheek to collect

DNA that can be analyzed by DNA analysis.” When Delgado arrived for his interview,

Galloway performed the buccal swab. After being swabbed, Delgado denied being

present at the Entourage bar the evening of June 30 and left. The next day, Delgado

returned for a second interview. Detective Galloway read Delgado his Miranda rights.

Although Delgado initially repeated his assertion that he was not at Entourage the night

of Martinez’s death, he ultimately confessed that he was there and stabbed Martinez with

a knife outside the bar in self-defense.

       Lisa Harmon Baylor, with the DPS Crime Laboratory in Corpus Christi, performed

DNA testing on the evidence obtained from the crime scene. Her testing found Delgado’s

blood on the hat, shoe, sidewalk, vehicle, and parking lot swabs Kirksey collected the

night of Martinez’s death.

B.     Trial

       Delgado asserted self-defense as an affirmative defense at trial. Both the State

and Delgado questioned the jury panel about self-defense during voir dire. Delgado also


                                             4
mentioned self-defense during his opening statement, stating, “You will hear that

[Delgado] confessed. He confessed to this back in July of 2016. He confessed and told

them he acted in self-defense.”

       Before the testimony of Detective Galloway and outside the presence of the jury,

the State announced that it wanted to introduce a similar prior conviction of aggravated

assault with a deadly weapon 1 to refute Delgado’s assertion of self-defense. “[W]e

wanted to put on a similar case that he’s convicted . . . of ag[gravated] assault with a

deadly weapon where he also stabbed somebody and he alleged self-defense in that

case as well.” Delgado objected that admitting this offense was improper character

evidence under Texas Rule of Evidence 404(b) because the State was trying to show that

Delgado was acting “in conformity” with this type of violent behavior. See TEX. R. EVID.

404(b). Delgado further objected that, even if the prior offense was permissible under rule

404, its probative value did not outweigh the harm of unfair prejudice under rule 403. See

id. R. 403. The State, on the other hand, argued as follows:

       Judge, it’s offered to rebut his defensive theory of self-defense. . . It’s not
       being offered to prove a character trait, it’s being offered to rebut his
       defensive theory of self-defense. And the law says that once an individual
       starts putting on self-defense on his opening statement or putting on
       witnesses, whenever he opens up to making it a self-defense issue, we
       have the right to rebut it with prior convictions or other, Your Honor. Here
       we have a certified copy, and he was given notice that we were going to
       offer it in our case in chief to rebut.

       The trial court overruled Delgado’s objections and allowed the conviction into



        1 The prior conviction was Cause Number 15CR4388-F from the 214th Judicial District Court of

Nueces County, Texas. The offense occurred on December 13, 2015, and Delgado was sentenced to five
years in the Texas Department of Criminal Justice—Institutional Division.

                                                 5
evidence during Detective Galloway’s direct examination. Detective Galloway testified

that Delgado had a prior aggravated assault with a deadly weapon conviction with a

certified copy of the judgment. Galloway verified that the certified judgment bore

Delgado’s state identification number. This was the extent of the testimony regarding the

prior conviction during the guilt/innocence phase.

       Delgado re-asserted his objections about the prior extraneous offense during the

jury charge conference. In response, the trial court inserted a limiting instruction in the

jury charge. The instruction read as follows:

       The State offered the evidence to rebut the Defendant's theory of self-
       defense. You are not to consider that evidence at all unless you find beyond
       a reasonable doubt that the Defendant did, in fact, commit the wrongful act.
       Those of you who believe the defendant did the wrongful act may consider
       it. Even if you do find that the Defendant committed a wrongful act, you may
       consider this evidence only for the limited purposes I have described. You
       may not consider this evidence to prove the defendant is a bad person, and
       for this reason was likely to commit the charged offense. In other words,
       you should consider the evidence only for the specific limited purpose I have
       described. To consider the evidence for any other purpose would be
       improper.

       The jury convicted Delgado of murder. During the punishment phase of the trial,

the State argued, “[L]ook at his track record. Five months before he killed Mr. Alex

Martinez, he stabbed somebody else multiple times and was convicted of aggravated

assault with a deadly weapon.” The jury sentenced Delgado to ninety-nine years in prison.

See TEX. PENAL CODE ANN. § 19.02(c). Delgado appeals.

                      II.    STANDARD OF REVIEW & APPLICABLE LAW

       The Texas Court of Criminal Appeals has held that “it has long been the rule in this

jurisdiction that one on trial is to be tried for the offense charged and not for remote or


                                            6
disconnected crimes or for being a criminal generally.” Halliburton v. State, 528 S.W.2d

216, 218 (Tex. Crim. App. 1975). Texas Rule of Evidence 404(b), which deals with prior

offenses, provides that “[e]vidence of other crimes, wrongs, or acts is not admissible to

prove the character of a person in order to show that he acted in conformity therewith.”

TEX. R. EVID. 404(b). Evidence of other crimes, wrongs, or acts is, however, permissible

for certain purposes, such as: motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident. See id.

       If evidence is permissible under Rule 404, it can still be objectionable under Texas

Rule of Evidence 403. See id. R. 404, 403. Rule 403 provides that, “although relevant,

evidence may be excluded if its probative value is substantially outweighed by the danger

of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of

undue delay, or needless presentation of cumulative evidence.” See id. R. 403. When a

defendant objects to evidence under Rule 403, the trial court must weigh the evidence’s

probative value against any danger of unfair prejudice. See id.; Santellan v. State, 939

S.W.2d 155 (Tex. Crim. App. 1997). The trial court fulfills this balancing requirement when

there is a specific Rule 403 objection by a defendant and the trial court overrules that

objection and admits the exhibit into evidence. See Santellan, 939 S.W.2d at 171.

       The trial court, when undertaking a Rule 403 analysis, must balance (1) the

inherent probative force of the proffered item of evidence along with (2) the proponent’s

need for that evidence against (3) any tendency of the evidence to suggest decision on

an improper basis, (4) any tendency of the evidence to confuse or distract the jury from

the main issues, (5) any tendency of the evidence to be given undue weight by a jury that


                                             7
has not been equipped to evaluate the probative force of the evidence, and (6) the

likelihood that presentation of the evidence will consume an inordinate amount of time or

merely repeat evidence already admitted. Gigliobanco v. State, 210 S.W.3d 637, 641–42

(Tex. Crim. App. 2006).

      We review a trial court’s ruling on the admissibility of extraneous evidence under

Rule 404(b) under an abuse of discretion standard. See Dabney v. State, 492 S.W.3d

309, 318 (Tex. Crim. App. 2016). We review the admission of evidence over a Rule 403

objection under the same standard. See Manning v. State, 114 S.W.3d 922, 926 (Tex.

Crim. App. 2003).

                                      III.   ANALYSIS

      Delgado’s only issue on appeal is that the introduction of the extraneous offense

evidence during guilt/innocence was improper.

      First, we address Delgado’s objection to the admission of the extraneous offense

under Rule 404(b). See TEX. R. EVID. 404(b). Texas courts have recognized that an

extraneous offense can be introduced “to refute a defensive theory raised by the

accused.” Halliburton, 528 S.W.2d at 218; see also Robinson v. State, 844 S.W.2d 925,

929 (Tex. App.—Houston [1st Dist.] 1992, no pet.) (“[a]n extraneous offense may be used

to rebut a defensive theory, such as self-defense, even though this purpose is not

mentioned in Tex. R. Crim. Evid. 404(b)”); Carter v. State, No. 06-02-00174-CR, 2004

WL 726252, at *4 (Tex. App.—Texarkana Apr. 6, 2004, pet. ref’d) (mem. op., not

designated for publication) (same). “When the accused claims self-defense or accident,

the State, in order to show the accused’s intent, may show other violent acts where the


                                             8
defendant was an aggressor.” Robinson, 844 S.W.2d at 929 (citing Halliburton, 528

S.W.2d at 218).

        In Halliburton, the defendant shot her husband after claiming he had threatened

her life and they were in the throes of a physical fight. See Halliburton, 528 S.W.2d at

217. No one else was present in the home. Id. The high court held that “appellant testified

to self-defense and that she had no intent to kill.” Id. at 218. Thus, the court reasoned that

“[t]he State was authorized to show that she shot another man [at another time] to show

her intent which tended to disprove her testimony.” Id. Similarly, in the case at bar,

although there were witnesses to Delgado and Martinez’s fight inside the bar, there was

no evidence that it was necessary for Delgado to use a knife to stab Martinez outside.

Instead, the evidence established that Delgado approached Martinez and punched him

in the face, and when Martinez was leaving the bar, he “was hit from behind.” We hold

the trial court did not abuse its discretion in admitting Delgado’s previous conviction under

Rule 404(b), where Delgado was also found guilty of stabbing someone with a knife and

claimed self-defense. See id. Texas case law is clear that prior convictions are admissible

to refute defensive theories at trial; here, the State introduced evidence to rebut Delgado’s

affirmative defense and to show his intent. See id.; Robinson, 844 S.W.2d at 929; Rogers

v. Peeler, 146 S.W.3d 765, 773 (Tex. App.—Texarkana 2004, pet. denied) (where a trial

court admitted two prior violent acts to refute defendant’s assertion of self-defense).

       Next, we address Delgado’s Rule 403 objection. See TEX. R. EVID. 403. Our

analysis will track the Giglioblanco factors. Gigliobanco, 210 S.W.3d at 641–42.

Regarding the first and second factors, Delgado’s prior offense was probative and


                                              9
necessary for the State because none of the witnesses saw the actual stabbing. Id. at

641. Although Ramirez and Barton recalled a physical fight, no one witnessed the

stabbing that occurred between Delgado and Martinez when they were fighting in

between two vehicles in the parking lot. The only evidence at trial that the stabbing was

in self-defense was from the defendant’s statement to police. See id.; Halliburton, 528

S.W.2d at 217. Third, there was a minimal tendency that the evidence would suggest a

decision on an improper basis because the trial court gave an explicit limiting instruction

to the jurors. See Gigliobanco, 210 S.W.3d at 641. The charge explained that jurors could

not “consider this evidence to prove the defendant is a bad person, and for this reason

was likely to commit the charged offense.” This charge instruction also minimized

confusion, did not distract the jury from the main trial issues, and did not give undue

weight to the probative force of the evidence, which addresses the Giglioblanco fourth

and fifth factors. Id. at 642. Sixth, the admission of the prior aggravated assault with a

deadly weapon crime occurred briefly during the direct examination of Detective

Galloway. The record shows the State did not discuss the particulars of the prior

conviction, ie: that is was a previous aggravated assault with a knife, until the punishment

phase of the trial after Delgado was found guilty. Therefore, the presentation of this

evidence did not consume an inordinate amount of time or repeat previously admitted

evidence. See id. We thus conclude that the trial court did not abuse its discretion in

admitting this extraneous offense over Delgado’s Rule 403 objection. See Manning, 114

S.W.3d at 926; Dabney, 492 S.W.3d at 318; Cantrell v. State, 731 S.W.2d 84, 91 (Tex.

Crim. App. 1987) (holding that, when admitting an extraneous offense to rebut a defensive


                                            10
theory, “the probative value of the evidence outweighed its potential prejudicial effect”).

                                     IV.       CONCLUSION

       We affirm the trial court’s judgment.

                                                                LETICIA HINOJOSA
                                                                Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of November, 2020.




                                               11